PER CURIAM.
Sylvester Warmka and Darlene Warmka own farm property in Blue Earth County, Minnesota, immediately adjacent to the farm property of G. Maurice Root and Vel-va Root. Darrel Wood owns farm property in the same area. All properties were assessed for a drainage ditch. Root proposed to install drain tile and a culvert as a means of facilitating his use of the drainage ditch. Warmka and Wood sought to restrain this use on the grounds that Root was not draining surface waters and also that his use would overburden the ditch. The trial court denied the claims of Warmka- and Wood. We affirm.
A detailed statement of the facts in this case is not necessary. We have examined the record of the proceedings herein. The findings of fact and conclusions of law of the trial court are more than adequately sustained by the record and are not clearly erroneous. Rule 52.01, Rules of Civil Procedure. The trial court properly observed in its memorandum that the Root property had been assessed for the construction of the drainage ditch in question. Root sought only to improve his use of the ditch for which he had been assessed. The trial court correctly found that no damage to the ditch or adjacent lands would result from Root’s proposal. Even if the uses of all assessed properties were to cause the ditch to be overburdened, proceedings are available under the ditch laws of this state to enlarge the ditch’s capacity. The remedy does not preclude an owner, who has been assessed for the ditch improvement, from using the ditch for a proper purpose.
Affirmed.
OTIS, J., took no part in the consideration or decision of this case.